        Case 1:20-cv-09055-VEC-OTW Document 44 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MANDELA T. BROCK,                                             :
                                                              :
                        Plaintiff,                            :      20-CV-9055 (VEC) (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
AMAZON PRIME, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

           ONA T. WANG, United States Magistrate Judge:

           Defendants are directed to file a supplemental letter brief, no longer than 3 pages,

single-spaced, addressing whether diversity jurisdiction exists in light of the addition of Melissa

D. Hill and Liliya P. Kramer as individual defendants in Plaintiff’s Amended Complaint. (ECF 15).

Defendants’ supplemental briefing is due by August 12, 2021. Plaintiff’s reply, if any, may be

submitted by August 26, 2021, or within two weeks of Defendants’ submission, whichever is

earlier.

           Defendants are directed to serve a copy of this Order on Plaintiff and file proof of

service on the docket.


           SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: July 29, 2021                                              Ona T. Wang
       New York, New York                                         United States Magistrate Judge
